Exhibit 10.9
Second Amendment to Lease Agreement
This Second Amendment to Lease Agreement (the “Amendment”) is made and entered
into as of July 28, 2005, by and between WIX/NSJ REAL ESTATE LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), and FOUNDRY NETWORKS,
INC., a California corporation (“Tenant”), with reference to the following
facts.
Recitals

A.   Landlord and Tenant have entered into that certain Lease Agreement dated as
of September 28,1999 (the “Lease”), and that certain First Amendment dated as of
February 16, 2000 (hereinafter, collectively the “Lease”), for the leasing of
certain premises consisting of approximately 70,755 rentable square feet located
at 2100 Gold Street, San Jose, California (the “Premises”), as such Premises are
more fully described in the Lease.

B.   Landlord and Tenant now wish to amend the Lease to provide for, among other
things, the extension of the Term of the Lease, all upon and subject to each of
the terms, conditions, and provisions set forth herein.

NOW, THEREFORE, In consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:
1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.
2. Term: The Term of the Lease shall be extended from February 1, 2006, to
May 31, 2008 (the “Extended Term”).
3. Base Rent: The Basic Lease Information and Section 3 of the Lease are hereby
modified to provide that during the Extended Term of the Lease the monthly Base
Rent payable by Tenant to Landlord, in accordance with the provisions of
Section 3 of the Lease, shall be in accordance with the following schedule:

          Period   Monthly Base Rent  
02/01/06 — 03/31/07
  $ 60,141.75  
04/01/07 — 05/31/08
  $ 63,679.50  

4. Option to Extend the Term: The parties hereby acknowledge and agree that
Tenant did exercise the Option to Extend the Term of the Lease in accordance
with the terms and conditions set forth in Addendum 1 of the Lease. Tenant
further acknowledges and agrees that the Option to Extend the Lease as set forth
in Addendum 1 is of no further force and effect, and Tenant does not have any
additional rights under the Lease to further extend the Term of the Lease.
5. Condition of Premises: Tenant acknowledges and agrees that its possession of
the Premises after February 1, 2006, is a continuation of Tenant’s possession of
the Premises under the Lease. Tenant is familiar with the condition of the
Premises, and agrees to accept the Premises in their existing condition “AS IS”,
without any obligation of Landlord to remodel, improve or alter the Premises, to
perform any other construction or work of improvement upon the Premises, or to
provide Tenant with any construction or refurbishing allowance.
6. Brokers: Tenant warrants that it has had no dealing with any real estate
broker or agent in connection with the negotiation of this Amendment, except for
Randy Scott of Cornish & Carey (“Broker”), whose commission shall be payable by
Landlord. If Tenant has dealt with any person, real estate broker or agent other
than Broker with respect to this Amendment, Tenant shall be solely responsible
for the payment of any fee due to said person or firm, and Tenant shall
Indemnify, defend and hold Landlord free and harmless against any liability,
claim, judgment, damages with respect thereto, including attorneys’ fees and
costs.
7. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.
8. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

1



--------------------------------------------------------------------------------



 



9. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.
10. The terms and provisions of the Lease are hereby incorporated in this
Amendment
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

          Tenant:    
 
        FOUNDRY NETWORKS, INC.,
a California corporation    
 
       
By:
  /s/ Timothy D. Heffner    
 
       
Its:
  CFO    
Date:
  8/11/05    
 
       
By:
       
 
       
Its:
       
 
       
Date:
       
 
       
 
        Landlord:    
 
        WIX/NSJ REAL ESTATE LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
       
By:
  LEGACY PARTNERS COMMERCIAL, L.P.,
a California limited partnership,
as Manager and Agent for Owner    
 
       
By:
  LEGACY PARTNERS COMMERCIAL, INC.,
General Partner    
 
       
By:
  /s/ Debra Smith    
 
       
 
  Debra Smith
    Its:     Executive Vice President    
 
       
Date:
  8/18/05    

2